STATE OF WISCONSIN — SUPREME COURT
ORDER
On August 7, 1997, the Board of Attorneys Professional Responsibility filed its report recommending *647that the petition of Mark J. Brunner for reinstatement of his license to practice law be granted. The court suspended the license of Attorney Brunner for 18 months, commencing September 1, 1995, as discipline for professional misconduct consisting of his having represented personal clients without the knowledge of the law firm where he was employed and using that firm's name, computer system and other resources to do so and for retaining the legal fees he had billed to his personal clients, as well as client expenses the law firm had advanced to him and his own expenses reimbursed by the firm in those matters. In re Disciplinary Proceedings Against Brunner, 195 Wis. 2d 89, 535 N.W.2d 438 (1995). The Board further recommended that the following conditions be imposed on Attorney Brunner's license to practice law following reinstatement:
1. For five years following reinstatement, he disclose to any future employer or business partner the circumstances of his license suspension.
2. He close his existing trust account prior to opening a new trust account.
3. He provide the Board of Attorneys Professional Responsibility an accounting of his trust account quarterly for one year following reinstatement.
By memorandum filed April 17,1997, the Board of Bar Examiners recommended that the reinstatement petition be granted, having determined that Attorney Brunner is current in respect to continuing legal education requirements.
It Is Ordered that the license of Mark J. Brunner to practice law in Wisconsin is reinstated effective the date of this order.
*648It Is Further Ordered that the conditions set forth in this order are imposed on the license of Mark J. Brunner to practice law in Wisconsin for the period specified herein.
Marilyn L. Graves, Clerk of Supreme Court